Title: To Thomas Jefferson from Benjamin Waterhouse, 4 July 1825
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
July 4th 1825—
I seize the first leisure time since my return (for I tarried more than a week in New York with my Daughter) to express to you my thanks for your polite attention when on your pleasant mountain. It enlarged my view of things in more senses than one. It has also gratified an old Pilgrim in the fulfilment of his vow.A thousand questions are asked concerning you, and your noble offspring in your vicinity. I can perceive that the latter excites some little Jealousy and some disapprobation for daring to send to England for teachers, instead of obtaining them from this land of steady habits, and bible-principles. I have ventured to say that you have done right. If, as has been said, “the three Kingdoms were sifted to get seed good enough wherewith to sow New England”, why may not the ancient dominion import plants ready grown, to try, at least, if the soil were congenial to their prosperity. Mr Crawford wrote to me a few years since to search out a suitable person for President of their college in Georgia. They had better import three teachers, or more, and chuse one of them every year chairman of their senatus, as they do at Leyden. I am delighted with the idea of an University free from that obnoxious species of officer a President, who must either coax & flatter the Student, arts now the fashion here; or else frown & tyrannize over them, as was the fashion before the revolution in our government and manners; for no man has now the authority his father had.I hope you will in a few years. admit, & encourage a military company from out your two upper classes; but not with any other than perfect, small musquetry. I heard President Monroe, as well as General Miller say that they saw but very little difference between the company belonging to Cambridge college & the cadets of West point. The colours of the company here bear this motto—“Tam Marti quam Mercurio.” It has a library of military books; and they cultivate tactics as a science. Occasionally their band of music is completeI yesterday went with Mrs Waterhouse to Quincy, to dine with our venerated friend, who expected us. I was agreeably surprized to find his health, and strength so much improved. His family—his physician, and all of us agree that he is much better, & more comfortable than for a year past. He talks without much weariness—he recollects names, deals in anecdotes, eats very hearty, and loves to have company, especially Ladies, and says that the conversation of a certain class of his friends, and being read to—all operate as cordials to his impaired spirits. In a word—he is, like all the rest of us, in point of spirits, sometimes on the mountains, and some times in the vallies; for such is the road of life, and not a regular up hill, and as regular a descent down hill. His apprehension seems to be, not for himself, but lest his son may be pestered in his high station as he was; but I do not believe it, for reasons which I need not commit to paper.—The father saw one object at a time, intensely—the son sees every thing at a glance, deliberately. During a residence of ten days, I spent chief of my time with the latter. The President is no longer the secretary of State, the mere forefinger & thumb of the Executive.—Some one asked— “at what hour is the President to be spoken with? and was answered “at any hour, like President Jefferson, from sun rise to bed-time”.I was in hopes of sending you a catalogue of all the books in this University: nor do I entirely dispair of it. It has been preparing for the press a number of years. I hope to do the same with the Boston Athenaum, of which choice collection Prest J. Q. Adams owns six thousand volumes. Of late years, writers & book sellers imitate the Apothecaries, pour out of their great bottles into small phials, variously coloured for show, & sale.Please to present my great respects to your Daughter, Madam Randolph, & her amiable family. I sat half an hour with Mrs Cooldrige the day I arrived in Boston whom I delighted by talking of her absent children.—Very respectfullyBenjn Waterhouse